Pennewill, C. J.,
delivering the opinion of the court:
It clearly appears from the admissions of the plaintiff that she is not a resident of this state within the meaning of the statute requiring security for costs, in that she has not a place of abode within this state at which a copy of process could be left.
*114The fact that the plaintiff was a resident of this state, and had such an abode at the time the action was brought, does not relieve her from entering security for costs if she is not a resident of the state within the meaning of the statute at the time application for security is made. 1 Woolley, Del. Prac. § 305.
It is ordered that security for costs be entered.